Opinion issued February 21, 2013




                                     In The
                              Court of Appeals
                                    For The
                          First District of Texas


                              NO. 01-12-00983-CV



                        JESUS H. GAYTAN, Appellant

                                       V.

                   WELLS FARGO BANK, N.A., Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                    Trial Court Cause No. 2010-15538


                       MEMORANDUM OPINION

      Appellant Jesus H. Gaytan has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2012),

§.51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2012) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals).

      In addition, the county clerk has informed the Court that appellant has

neither paid, nor made arrangements to pay, the fee for preparing the clerk=s

record. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal if no clerk’s

record filed due to appellant’s fault).

      After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 37.3(b)

(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault);

42.3(b) (allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.


                                           2